FILED IN                                                                         PD-0622-14
COURT OF CRIMINALAPPEALS                                                COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
      January 21, 2014                                                Transmitted 1/21/2015 3:49:56 PM
                                                                        Accepted 1/21/2015 3:52:49 PM
   ABEL ACOSTA. CLERK                                                                    ABEL ACOSTA
                                Nos. PD-0601-14 & PD-0622-14
                                                                                                 CLERK


                            TO THE COURT OF CRIMINAL APPEALS


                                  OF THE STATE OF TEXAS



         CLAYTON DEAN REEDER AND                                             /"AppellajjUs
         MARCUS BRUCE HOLIDY,




         THE STATE OF TEXAS,                                                    Appellee




                                   Appeals from Rusk County




                           STATE'S MOTIONS FOR LEAVE TO FILE
                         POST-SUBMISSION SUPPLEMENTAL BRIEFS




                                       LISA C. McMINN
                                   State Prosecuting Attorney
                                     Bar I.D. No. 13803300


                                   STACEY M. GOLDSTEIN
                               Assistant State Prosecuting Attorney
                                     Bar I.D. No. 24031632


                                         P.O. Box 13046
                                      Austin, Texas 78711
                                   information@spa.texas.gov
                                   512-463-1660 (Telephone)
                                       512-463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      The State Prosecuting Attorney respectfully presents her motion for leave to

file Post-Submission Supplemental Briefs under Texas Rule of Appellate Procedure

70.4. The State believes that it is necessary to respond to, and further address, issues

raised during oral argument.
                             PRAYER FOR RELIEF


      WHEREFORE, the State of Texas prays that the Court of Criminal Appeals

grant it leave to file its Post-Submission Supplemental Briefs.


                                       Respectfully submitted,

                                       Isi STACEY M. GOLDSTEIN
                                       Assistant State Prosecuting Attorney
                                       Bar I.D. No. 24031632


                                       P.O. Box 13046
                                       Austin, Texas 78711
                                        information@spa.texas.gov
                                        512-463-1660 (Telephone)
                                        512-463-5724 (Fax)
                          CERTIFICATE OF SERVICE


      The undersigned certifies that a copies of the State's Motions for Leave to File

Post-Submission Supplemental Briefs have been served on January 21, 2015, via

certified electronic service provider to:

Hon. Richard Kennedy
Rusk County Courthouse
115 North Main "Street
Henderson, Texas 75652
rkennedy@co.rusk.tx.us


Hon. Ebb B. Mobley
422 North Center Street
P.O. Box 2309
Longview, Texas 75606
ebbmob@aol.com




                                        Isi STACEY M. GOLDSTEIN
                                        Assistant State Prosecuting Attorney